Citation Nr: 1041668	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for the 
period prior to October 28, 2008 and in excess of 40 percent 
thereafter for a lumbar spine disability.

2.	Entitlement to a total disability evaluation based on  
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2009 VA examination report, the VA examiner noted that 
the Veteran "is severely disabled because of back pain and is 
unemployable."  However, the Board notes that the Veteran 
suffers from additional health issues, such as kidney problems 
and hypertension.  It is unclear from the March 2009 VA 
examiner's report why the Veteran is unemployable and as such, 
the Board finds that another VA examination is necessary.  

The Board observes that the arguments advanced by the Veteran and 
his representative in support of the present claim essentially 
raise the issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  Such an issue has not been adjudicated by the AOJ, 
nor developed for appellate consideration at this time.  However, 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a 
claim for TDIU was part of an increased rating issue when such 
claim is raised by the record.  As such, it must be adjudicated 
by the AOJ prior to appellate consideration.

The Board further notes that the most recent VA treatment records 
in the claims file are from March 2009.  On remand, the RO should 
make efforts to obtain all outstanding treatment records at any 
VA treatment facility from March 2009 through the present, 
specifically including any EMG results.
Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from March 
2009 through the present, specifically 
including results from any EMG and/or MRI 
exams which were conducted.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the 
AOJ is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	Inform the Veteran of the elements of a 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The 
Veteran should be asked to furnish records 
verifying that he experiences marked 
interference with employment, that he has 
had frequent periods of hospitalization, 
or that he is unable to follow a 
substantially gainful employment due to 
his service-connected lumbar spine 
disorder.

3.	After the Veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directive and 
any records received have been associated 
with the claims folder, schedule the 
Veteran for a VA examination (neurological 
and orthopedic) to determine the current 
severity of his service-connected lumbar 
spine disorder.  The claims folder must be 
made available to the examiner for review, 
and the record should indicate that such a 
review was accomplished.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should provide a 
response to all of the following:

a.	The examiner should state whether 
there is any abnormality of the 
spine, including evidence of 
ankylosis.

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's lumbar spine disorder, 
including any associated neurological 
impairment or bladder, bowel, or 
sexual dysfunction.  In addition to 
all other impairments, the examiner 
should also specifically address 
whether:

i.	The Veteran is suffering from 
bilateral radiculopathy, and if 
the answer is in the 
affirmative;
ii.	Whether the Veteran's bilateral 
radiculopathy was caused or 
aggravated by his lumbar spine 
disorder.

c.	The examiner should also offer an 
opinion as to whether it is more 
likely than not that the Veteran's 
service-connected lumbar spine 
disorder causes marked interference 
with his employment beyond that 
anticipated by a schedular evaluation 
of 40 percent or, in the alternative, 
renders him unable to follow a 
substantially gainful employment.  
Any opinion should be accompanied by 
an explanation.  If the examiner 
cannot determine whether the 
Veteran's lumbar spine disorder 
causes marked interference with his 
employment beyond that anticipated by 
a schedular evaluation of 40 percent 
on a medical scientific basis, and 
without invoking processes relating 
to guesses or judgment based on mere 
conjecture, the examiner should 
clearly specify so in the report with 
an explanation as to why this is so.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  A detailed rationale should be 
provided for all opinions.  

4.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim for an 
increased rating.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be furnished 
with an additional supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


